EXHIBIT 99.2 QUAMTEL INC. UNAUDITED PROFORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS On December 9, 2009, the Company entered into and closed a Membership Interest Purchase Agreement to acquire all of the outstanding membership interests of Mobile Internet Devices, LLC, a Florida limited liability company, which was subsequently reorganized and renamed Data Jack, Inc., a Texas corporation ("Data Jack"). Consideration for this acquisition included 1,500,000 shares of the Company's common stock, 5-year warrants to purchase the Company's common stock at $2.68 per share, and a royalty based on Data Jack's future earnings. The unaudited proforma condensed consolidated statement of operations assumes that the Membership Interest Purchase Agreement was consummated as of the earliest date presented in these statements. The unaudited proforma condensed consolidated statement of operations has been prepared based on currently available information and assumptions that are deemed appropriate by the Company's management. The proforma information is for informational purposes only and is not intended to be indicative of the actual results that would have been reported had the transaction occurred on the dates indicated, nor does the information represent a forecast of the financial condition or results of operation of the Company for any future period. Quamtel, Inc. Unaudited Proforma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2009 Proforma Post- Quamtel, Inc Data Jack, Inc. Adjustments Acquisition Revenues $ 2,409,737 $ 153,837 $ 2,563,574 Cost of sales 1,586,281 159,215 1,745,496 Gross profit 823,456 (5,378 ) - 818,078 Operating expenses: Compensation, consulting and related expenses 1,736,773 9,100 1,745,873 General and administrative expenses 880,765 38,020 918,785 Depreciation 89,756 - 89,756 Total operating expenses 2,707,294 47,120 - 2,754,414 Loss from operations before income taxes (1,883,838 ) (52,498 ) - (1,936,336 ) Other expense: Interest and financing expense 26,799 - 26,799 Total other expense 26,799 - - 26,799 Loss before income taxes (1,910,637 ) (52,498 ) - (1,963,136 ) Income tax expense (benefit) (971 ) - (971 ) Net loss $ (1,909,666 ) $ (52,498 ) $ - $ (1,962,165 ) Basic and diluted loss per share: Loss from operations before income taxes $ (0.11 ) $ (0.11 ) Income tax expense (benefit) (0.00 ) (0.00 ) Loss per share $ (0.11 ) $ (0.11 ) Weighted average number of shares outstanding 16,676,668 1,500,000 (1) 18,176,668 See accompanying notes to unaudited proforma condensed consolidated statement of operations. 2 QUAMTEL, INC. NOTES TO UNAUDITED PROFORMA CONDENSED STATEMENT OF OPERATIONS (1) Adjustment to Common Shares The 1,500,000 common shares issued in conjunctions with the Membership Interest Purchase Agreement were added to the proforma weighted average number of shares outstanding. 3
